189 F.3d 431 (4th Cir. 1999)
GRACE TUTTLE, a minor by Her Next Friend, Steven Tuttle; RACHEL SECHLER, a minor    by Her Next Friend, Charlotte Sechler, Plaintiffs-Appellees,v.ARLINGTON COUNTY   SCHOOL BOARD; MARY H. HYNES, individually and in her official capacity as Member,   Arlington County School Board; DARLENE MICKEY, individually and in her capacity as   Member, Arlington County School Board; ELIZABETH GARVEY, individually and in her  official capacity as Member, Arlington County School Board; ELAINE FURLOW, individually  and in her official capacity as Member, Arlington County School Board; FRANK WILSON,    individually and in his capacity as Member, Arlington County School Board; ROBERT   SMITH, individually and in his capacity as Superintendent of Schools, Arlington County,   Defendants-Appellants,andDOUGLAS HUFF, Movant. AMERICAN ASSOCIATION OF    SCHOOL ADMINISTRATORS; COUNCIL OF THE GREAT CITY SCHOOLS; MAGNET     SCHOOLS OF AMERICA; NATIONAL SCHOOL BOARDS ASSOCIATION; UNITED     STATES OF AMERICA; NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF     COLORED PEOPLE; THE ARLINGTON COUNTY CHAPTER OF THE NATIONAL   ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE; THE LEAGUE OF UNITED LATIN AMERICAN CITIZENS, Amici Curiae.
No. 98-1604
UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT
January 27, 1999, ArguedSeptember 24, 1999, Decided

1
NOTE:  THE COURT HAS WITHDRAWN THIS OPINION.  SEE CORRECTED OPINION OF NOVEMBER 1, 1999, AT 195 F.3d 698.